Title: From Benjamin Franklin to Thomas Cushing, 24 December 1770
From: Franklin, Benjamin
To: Cushing, Thomas


In his letter to Samuel Cooper six months before, Franklin had put more emphasis on loyalty to the King than was perhaps welcome to leaders of the Massachusetts House. During the debate over the agency he had been criticized for being, as a postal official and the father of a colonial governor, too much the servant of the King to represent a province that had suffered by the acts of the King’s soldiers, customs officers, and governors. Although the House chose Franklin as agent, both it and Cooper pointed out to him that the crown and ministry already exercised too much control of provincial government. He turned in the letter below from speaking of loyalty to the throne to another point, the contractual relationship between the monarch and the colonies. The attempt to alter that relationship by amending the Massachusetts charter in Parliament he considered unconstitutional, but he was certainly justified in his modest denial that he had played much of a part in quashing the move. For his argument against it was one that Parliament, as he himself had said, “would deem little less than Treason.”
 
Sir,
London, 24 December, 1770.
Your favor of October 31st came to hand a few days since, with the vote of the House of Representatives appointing me their agent here, which, as it was unsolicited on my part, I esteem the greater honor; and shall be very happy, if I can, in that capacity, render my country any acceptable service.
I have also just received your letter, of November 6th, containing an account of the state and circumstances of the province, and the grievances it labors under, with sundry depositions and other papers. Another of November 17th, with a pamphlet, entitled, the “Proceedings of Council,” &c.; another of November 23d, containing an order on Mr. DeBerdt for papers. I can at present only say, that I shall immediately endeavour to make myself master of the business committed to my care, that so, when the Parliament and public boards, which are now adjourned for a month, shall meet again, I may be ready to proceed, in such manner, as, on conferring with Mr. Bolan, shall appear advisable for obtaining redress of the grievances so justly complained of.
I have the pleasure to acquaint you, from good authority, that the project formed by the enemies of the province, for bringing into Parliament a bill to abridge our charter rights, though at first it received some countenance, and great pains were taken to recommend it, is now laid aside. I do not presume to suppose, that the opposition I gave to it, (by showing the imprudence of the measure, and declaring openly my opinion on all occasions, that, the charter being a compact between the King and the people of the colony who were out of the realm of Great Britain, there existed nowhere on earth a power to alter it, while its terms were complied with, without the consent of BOTH the contracting parties,) had any weight on the occasion. I rather think, that a disposition prevails of late to be on good terms with the colonies, especially as we seem to be on the eve of a war with Spain; and that, in consequence of that disposition, which I hope we shall cultivate, more attention has been paid to the sober advice of our friends, and less to the virulent instigations of our enemies.
I beg you will present my dutiful respects to the House of Representatives, and assure them of my most faithful endeavours in their service. With great esteem and regard, I have the honor to be, &c.
B. Franklin.
